Minutes of the case Sloop Young Johannes
I. Interrogatories. 2. Dan11 Soorbeeks Evidence 3. Tuineo Lopes, d° 4. The Court: Richard Jones Evid00 5. Sea Breif. 6. Muster Role. 7. Invoice. 8. Sales of Cargoe 9. The Captains Adventure Mk A. 10. Benjm Wiley Evidence. II. The Court. 12. The Libel. 13. Monition 14. The Claim. 15. Security. 16. Copy Cap4 Sweets Com11 17. Rica Jones Evidce 18. Court Adjourne4 19 Court opened. 20. The Libel and Claim etc. Read in Court. 21. Plea. 22. Dan1 Soorbeek’s Evidence. 23. Torinio Lopes d° 24. Benjm Wiley Evidee 25. John Prichard d° 26. Joseph Bennet d° 27. Thomas Gardner d° 28. C4 adjourned. 29. and opened. 30. Benjra Jeffersons Evid06 31. 32. Jn° Dennis Evidoe 33. B. Jefferson d° 34. Wm Coddington d° 35. Philip Wilkinson. 36 T. Frebody. 37. Case opened and closed. 38. Court adjourned. 39. and opened. 40. Decree. 41. Appeal. 42. Court adj4 43. Bond. 44. Warrants appr1 45. The Court and motion. 46. Appraisers Sworn. 47. Appraisments. 48. Per*421sons offer3 to the C4 49. Bill of charges. 50. objection. 51. C4 adj3 52. Bond. 53. Warrant of delivery.
[Admiralty Papers, V, 109]
At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island on the Seventh Day of September A. D. 1747. The following Interrogatories were taken before the Honble Wm Strengthfield Esqr Dep. Judge. Mr Zachariah Pollock was Sworn Dutch Interpreter. Daniel Soorbeek late Master of the Sloop sent into this Port by John Sweet, Com11 of the Private Man of War the Defiance being duly sworn upon the Holy Evangelist made Answer to the following Questions, Viz4
Ist Where was you born and where do you now live and how long have you lived there, and where have you lived for Seven Years last past? Are you a Subject to the Crown of Great Britain or to what Prince or State are you a Subject?
An I was born on the Island of Curacao, and live there, when at home, and have lived there all my life, and am a Subject to the States General of the United Netherlands
2. When where and by whom was the Sloop and Lading Goods and Merchandizes concerning which you are now Examined taken and Seized, and into what place and Port were the same carried whether was there any resistance made or any Guns Fired against the Brigantine and Persons who Seized and took the same, and what and how many and by whom?
An I was taken the Twentieth of Augst last N. S. On the Spanish Coast near Chuao, by John Sweet Comr of a Private Man of War called the Defiance, who Sent me into this Port, I made no resistance, against the Said Brign who so took and Seized me
j?s Whether was you present at the time of the taking or Siezing the Sloop and her Lading or any Goods and Merchandizes concerning which you are now Examined or how and when was you first made acquainted therewith whether was the said Sloop and Goods taken by a Man of War and to whom did such Man of War or Private Man of War belong had they any Commission to Act as such, and from whom and by whom and what particular Ship or by whom was or were the said Sloop Goods or Merchandizes seized or taken to what Kingdom Country or Nation did the said Sloop so taken and Seized belong, and under the Colours of what Kingdom Country or Nation did the sail at the time she was so Seized and taken was the said Sloop which was taken a Man of War Privateer or Merchantman?
An I was on board at the time of Capture and I saw a Copy of a Commission from Wm Green (wherein the name of John Sweet was Inserted) who I understood was the Governour of Rhode Island, and that she was a Private Vessel of War called the Defiance, belonging to Rhode Island and took me under English Colours.
*4224th Upon what pretence was the Sa Sloop and Lading Seized and taken to what Port or place was she afterwards carried, whether was she Condemned and upon what Account and for what reason was she so Condemned and by whom, and by what Authority was she so Condemned.
An They said the reason they took me was because my Invoice was Spanish, and they brought me directly to this Port, and, the Sa Sloop and Cargo has not been Condemned.
Who by name was the Master of the Sloop concerning which you are now Examined at the time she was taken and Seized how long have you known the said Master, who first appointed him to be Master of the said Sloop, and where did he take possession thereof and who by name delivered the same to him where is the said Masters fixed place of Habitation with his wife and Family, and how long has he lived there, what Countryman is he by Birth and to what Prince or State a Subject.
An I was the Master of said Sloop, and was appointed and first took possession of her at Curacao. She was delivered me by Pieter Oostdorp. the other part of this Question was answered before
6th What number of Mariners belonged to the Sloop at the time she was taken and Seized, what Countrymen are they, and where did they all come on board, whether had you the wittness or any of the Officers or Company of Mariners belonging to the said Sloop any part share or Interest in the said Sloop or her Lading or in any of the Goods concerning which you are Now examined and what in particular and the Value thereof, at the time the said Sloop was so taken or the said Goods seized.
An About Sixteen or Seventeen people belonged to the Sloop, Five whereof were Spaniards, Eight free Negroes of Curacao, but whether born there I cant tell One Negro Slave, myself and a Boy, and took them all on board at Curacao I have a Venture on board Viz* Eleven Hundred Sixty three Ps of Eight, five Ryales and a half, Sixteen Seroons of Cocao, and Twenty five fanegas Stowed in Bulk, but own no part of the Vessel, my Boatswain Nicholas Jonson has a Venture on board Viz* Four Hundred and fourty Eight pieces of Eight four Ryals and a half, And my Gunner Anthony Cías, has one Hundred Sixty Seven Ps of Eight Seven Ryals, Four Negroes is concerned in Twelve Seroons of Cocoa.
7“ Whether did you belong to the Sloop concerning which you are now examined at the time she was taken and Seized how long had you known her when and where did you first see her of what burthen was she how many Guns did she carry, and of what Country building was she what was her name, and how long had she been so called, whether do you know of any other name she was called by, and what were such names as you know or have heard?
An I have known her about Two Years at Curacao woh was the first place I saw her at I don’t know her particular burthen She is mounted with *423four Swivel Guns, and no other War like Stores save what Mr Jones gave an Account of, I dont know what Country built, She is called the Young Johannis, and has been called so since the Date of the Sea Breif, and I don’t know she ever went by any other name.
The first part of this Question was answered before.
8th To what Ports and Places was the said Sloop concerning which you are now examined bound the Voyage wherein she was taken and Seized to and from what Ports and places did she sail the said Voyage before she was taken, where did the Voyage begin, and where was the Voyage to have ended, what sort of Lading did she carry at the time of her first Setting out of the said Voyage, and what particular sort of Lading and Goods had she on board at the time she was so taken and Seized, was the said Sloop at the time she was so taken and Seized, proceeding upon a lawfull Trade had she at that time any and what Prohibited Goods on board her?
An I was bound to Curacao when taken and sailed from Chuao, The Voyage began at Curacao and was to have ended at Curacao, My Cargo I carried out .¡consisted of Dry Goods and Brandy agreeable to my Invoice and At the time of Capture I had on board Cocoa, Hides and money, I was upon a lawfull Trade having no Contraband Goods on board
pth Who were the owners of the Sloop and Goods concerning which you are now examined at the time she was taken and Seized, how do you know that they were owners of the Sd Sloop and Goods at that time of what nation are they by Birth and where do they live with their wives and Families to what Prince or State are they Subjects.
At The Sloop is owned by Jeosuah henriquez, Junr and Jacob Charjee, and the Cargo was owned by Francisco Lopez Henriquez, except the Private adventure aforesaid, I know the aforementioned persons were owners of sd Sloop, as I understood they made oath to their properties before the Governour, Jacob Charjee is a Dutch Man, and the other Two are Jews. They all live with their wives and Families at Curacao, and are Subjects to the States General.
10th Was there any Bill of Sale made to the Owners of the said Sloop in what month and Year and where and before what Wittnesses was the same made and when did you the Wittness last see it and what is become thereof?
An I know of no Bill of Sale, nor of whom purchased.
iiih In what Port or place was the Lading which was on board the Sloop at the time s'he was taken and Seized first put a board the Sd Sloop in what month and year was the Lading so put a board what were the several Qualities and Quantities and particulars thereof whether were the same Laden and put a board the said Sloop in what Port and at what one time or in several Ports and places and how many by name and at how many Several times and what particulars, and what quantity at each Port who by name were the *424several Laders or Owners thereof and what Country men are they, where were the said Goods to be delivered and for whose Account and to whom by name did they really belong.
An I took the whole Cargo and money etc. on board at Chuao a Port on the Spanish Main, In the King of Spains Dominions, on the Nineteenth Day of August 1747 N. S. it consisted of about Three Hundred and three Seroons of Cocao, Thirty Hides, and Nineteen Hundred Ninety Two Dollars and Seven Ryals.
The other part of this Question was answered before.
12th How many Bills of Lading were Signed for the Goods Seized a board the said Sloop, whether were the same Colourable and whether were any Bills of Lading which were of a different Tenor with those which were a board the said Sloop at the time she was taken and Seized and what are become thereof?
An I sold my Goods at Chuao, and took Effects on board without Signing any Bills of Lading.
13th What Bills of Lading Invoices, Letters or any Instruments in writing or papers, have you to prove your own property or the property of any other Person and of whom in the Sloop and Goods concerning which you are now examined produce the same and sett forth the Particular times when how and in what manner and upon what account and for what consideration you became possessed thereof?
An I have no other Papers to prove the property in the Vessel and Cargo only those which are produced in Court, Save an Invoice which I now deliver in Court, of some Goods which I purchased on my own Account Mk A.
the other part of this Quest11 was answered before
14th In what particular Port or place and in what Degree of Lattitude was or were the Sloop and Goods concerning which you are now Examined taken and Seized at what time and upon what Day of the month and in what year was or were the said Sloop and Goods so taken and Seized?
An I being near the land did not observe in what Degree of Latitude I was taken the other part of this Question was answered before.
13th Whether was there any Charter Party signed for the Voyage wherein the Sloop concerning which you are now Examined was taken and Seized, what is become thereof, when where and between whom was the same made what were the contents thereof
A’1 There was an agreement between the Owners of the Sloop, and the owners of the Cargo at Curacao where the Sa contract is, to sail at so much Per month and if taken to be paid Two Thousand Ps of Eight for her.
i6tn What Papers Bills of Lading Letters or other writings any ways concerning or relating to the Sloop and Goods concerning which you are now Examined were a board the said Sloop at the time of the Seizure of the Sa Sloop and Goods and what are become of them were any of the Sa Papers *425thrown over board or any other way destroyed made away with or concealed in any and in what manner by any person and by whom and when and by whose orders?
An The Papers Marked 1. 2.34.5. and one Mk A. are all that were on board when I was taken Except one paper which was a Certificate from One Charles Feilding Comr of a Ship that Lay at Curacao, Setting forth that I had no Contraband Goods on board, and that I sailed in the Employ of Francisco Lopez Henriquez I have no knowledge of any papers being thrown overboard or other ways destroyed, or concealed in any manner whatsoever.
iyth What loss or damage have you sustained by reason of the Seizing and taking of the said Sloop Goods and Merchandizes concerning which you are now examined to what value does such loss or damage amount, and how and after what manner, do you compute such your loss and Damage, have you received any and what satisfaction for such the loss and Damage which you have sustained and when and from whom did you receive the same?
An I cannot give any direct answer to the Exact Value, there being some Private Adventures on board, woh was kept a Secret from me.
Daniel Soorbeek
Mr Israel Abraham was sworn Spanish Interpreter. Torinio Lopes one of the persons taken on board the afores3 Sloop, being duly sworn on the Holy Evangelists made Answer to the following Questions Viz*
ist Where was you born and where do you now live and how long have you lived there and where have you lived for Seven Years last past? Are you a Subject to the Crown of Great Britain or to what Prince or State are you a Subject
An I was born in a Small Town called Turmaro in Caucas In the King of Spains Dominions, and lived there Till within these Two Years, Since which I have lived in Curacao I was formerly a Subject of the King of Spain but have taken up my Freedom within these four Months as a Burgher of Curacao.
2.a When where and by whom was the Sloop and Lading Goods and Merchandizes concerning which you are now Examined taken and Seized and into what place and Port were the same carried whether was there any resistance made or any Guns fired against the Brigantine and Persons who Seized and took the same and what or how many and by whom?
A.n We were taken on the Twentieth of August last N. S. opposite to the Point Caucas on the Spanish Coast by a Private Man of War Brigantine belonging to Rhode Island as I understood, who carried us thither, without our making any resistance
3d Whether was you present at the time of the taking or Seizing the Sloop and her Lading or any Goods and Merchandizes concerning which you are now examined or how and when was you first made acquainted *426therewith, whether was the said Sloop and Goods taken by a Man of War or Private Man of War belong had they any Commission to Act as such and from whom and by whom and what particular Ship or by whom was or were the said Sloop Goods and Merchandizes Seized or taken to what. Kingdom Country or Nation did the said Sloop so taken and Seized belong and under the Colours of what Kingdom Country or Nation did she Sail at the time she was so Seized and taken was the Sa Sloop which was taken a Man of War Privateer or Merchantman?
An I was a board the Sloop at the time she was taken I understood the Privateer had a Commission but never Saw it we Hoisted such Colours as was commonly used among the Dutch, and was on a Merchants Voyage.
4tl1 Upon what pretence was the said Sloop and Lading Seized and taken to what Port or Place she afterwards carried whether was She Condemned and upon what Account or for what reason was she so Condemned and by whom, and by what Authority was she so Condemned
An I don’t know upon what pretence the sa Sloop was taken, and don’t know that she is condemned, the other part of the Question was answered before
7th Who by name was the Master of the Sloop concerning which you are now examined at the time She was taken and Seized how long have you known the said Master, who first appointed him to be Master of the said Sloop, and where did he take possession thereof, and who by name delivered the same to him, where is the said Masters fixed place of Habitation with his wife and Family and how long has he lived there, what Countryman is he by Birth and to what Prince or State a Subject.
An The Masters name is Daniel Soorbeek I have known him this Three Years past, He was appointed Master of the Sa Sloop at Curacao by Francisco Lopes Henriquez where he lives but has no wife nor Family that I know of, and has lived there from his Birth, is a Native of that place, and a Subject of the States General
6th What number of Mariners belonged to the Sloop at the time she was taken and Seized what Countrymen are they and where did they all come on board whether had you the Wittness or any of the Officers or Company of Mariners belonging to the said Sloop any part Share or Interest in the said Sloop or her Lading, or in any of the Goods concerning which you are now examined and what in particular and the Value thereof, at the time the Sa Sloop was so taken or the said Goods Seized.
An At the time we were taken there was about Fifteen or Sixteen belonged to said Sloop, Five of which were Spaniards, and the rest Natives of Curacao and they all came on board at Curacao, I had no Interest or Share in Vessel or Cargo. The Captain Boatswain and Gunner, and some other of the Crew had Goods on board the exact quantity nor value I don’t know.
7th Whether did you belong to the Sloop concerning which you are *427now Examined at the time she was taken and Seized how long have you known her when and where did you first see her of what Burthen is she how many Guns did she carry and of what Country Building is She what was her name and how long had she been so called whether do you know of any other name she was called by, and what were such names as you know or have heard?
A?1 I first knew her at Curacao' wel1 is about Five or Six Months ago, I don’t know her Burthen nor where she was built, her name is the Young Johannes, and has been called so ever Since I knew her, and never knew she went by any other name. The first part of this Question was answered before.
8th To what Ports and places was the Sa Sloop concerning which you are now Examined bound, The Voyage wherein She was taken and Seized to and from what Port and places did she sail the said Voyage before she was taken, where did the Voyage begin and where was the Voyage to have ended what sort of Lading did she carry at the time of her first setting out of the Sa Voyage, and what particular sort of Lading and Goods had she on board at the time she was so taken and Seized, was the said Sloop at the time she was so taken and Seized, proceeding upon a Lawfull Trade had she at that time any and what Prohibited Goods on board her.
An We were bound to Curacao at the time of Capture and had been at Chuao beforementioned the Voyage begun at Curacao and was to have ended there. The Cargo she carried out was Cheifly Dry Goods, and some Brandy, and when we were taken had on board Cocao, Money, Hides, and some remains of our Cargo carried out. our Trade was not lawfull because we are not allowed to Trade upon the Coast of Caracas but we carried no Contraband Goods that I know of.
9th Who were the owners of the Sloop and Goods concerning which you are now examined at the time she was taken and Seized, how do you know that they were owners of the said Sloop and Goods at that time of what nation are they by Birth and where do they live with their wives and Families to what Prince or State are they Subjects?
An The owners of the Vessel is Yapit Sariel and Y Sua, as well as I can describe them in the Spanish Language and the Cargo is owned by Francisco Lopes Henriques, being publickly declared in Curacao, They are Natives of Curacao, and live there with their wives and Families and are all Subjects of the States General
10th Was there any Bill of Sale made to the owners of the said Sloop in what month and year and where and before what Witnesses was the same made, and when did you the Witness last see it and what is become thereof?
An I don’t know who they purchased the Vessel off.
ntn In what Port or place was the Lading which was on board the Sloop at the time she was taken and Seized first put a board the said Sloop in what *428Month and Year was the Lading so put a board what were the Severál Qualities and Quantities and particulars thereof whether were the same Laden and put a board the said Sloop in one Port and at what one time or in Several Ports and places and how many by name and at how many Several times and what particulars And what Quantity at each Port who by name were the Several Laders or Owners thereof and what Country Men are they where were the Sa Goods to be delivered and for whose Account and to whom by name did they then really belong?
A.n We took on board our Lading at Chuao, in the Month of August 1J4J, and don’t know the particular quantity, but was all taken on board in one night and a Day the whole belonged to Francisco Lopez Henriquez, except several Adventures before mentioned and I suppose was to have been delivered to him.
12th How many Bills of Lading were Signed for the Goods Seized aboard the Sa Sloop, whether were the same Colourable and whether were any Bills of Lading which were of a different tenor with those which Were aboard the said Sloop at the time she was taken and Seized and what are the contents of such other Bills of Lading and what are become thereof?
An I don’t know that there was any Bills of Lading
13 th What Bills of Lading Invoices Letters or any Instruments of writing or papers, have you to prove Your own property or the property of any other person and of whom in the Sloop and Goods concerning which you are now Examined produce the same and sett forth the particular times when and how and in what manner and upon what Account and for what consideration you became possessed thereof?
An I have very little knowledge what papers belonged to the Vessel, but I understood there was a Sea Breif, Invoice, and Muster Roll, woh were delivered to the Captain of the Privateer.
14th In what particular Port or place and in what Degree of Latitude was or were the Sloop and Goods concerning woh you are now Examined taken and Seized at what time and upon what day of the Month and in what Year was or were the Sa Sloop and Goods so taken and Seized?
An We were taken on the Ocean, the Latitude I don’t understand, the rest of this Question was answered before.
13th Whether was there any Charter Party Signed for the Voyage wherein the Sloop concerning which you are now examined was taken and Seized what is become thereof when where and between whom was the same made, what were the contents thereof?
An I know of none
16th What papers Bills of Lading Letters or other writings any ways concerning or relating to the • Sloop and Goods concerning which you are now Examined were aboard the said Sloop at the time of the Seizure of the Sa Sloop and Goods and what are become of them were any of the Sa Papers *429thrown over board or any other way distroyed made away with or concealed in any and what manner by any person and by whom and when and by whose orders?
An I know of no papers being thrown over board or any other ways distroyed made away with or concealed in any manner whatsoever, the other part of this Question was answered before.
17th What Loss or damage have you sustained by reason of the Seizing and taking of the said Sloop Goods and Merchandizes concerning which you are now Examined to what Value does such Loss or damage amount, and how, and after what manner do you compute such your Loss and damage, have you received any and what Satisfaction for such the Loss and damage which you have sustained, and when and from whom did you receive the same?
An I can’t tell any thing about the Value of the Vessel and Cargo.
Qn Was you Steering your direct Course to Curacao when you were taken.
An No, because the Day before we put out to Sea to avoid Two Spanish Guarda Costas that gave us chase a Schooner and Galliliot the next Day when we were taken we endeavoured to escape the English Privateer taking her to be one of the Spanish Vessels, but struck to her as soon as we Saw the English Colours.
Qn How long were you from Curacao before you was taken.
An Five Days.
Q_n For what reason did you carry those New Guns.
An To defend our Silver from the Biscaan Launches
Torinio Lopes
[Admiralty Papers, V, 110]
At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island on Monday the Seventh Day of Sepr A. D. 1747, The following Interrogatories were taken before the Honble Wm Strengthfield Esqr Dep. Judge
Richard Jones of the Private Man of War called the Defiance being duly Sworn upon his Oath answered to the following Questions Viz*
Q” 1. When Where and by whom was the Sloop taken brought in here by you
Anr The ninth Day of Augs* last O. S. on the Spanish Main near Porto Cavally by Cap* Jn° Sweet Com11 of the Privateer Defiance
Qn what colours had she up when you took her.
Anr Colours resembling Dutch, but not true Dutch Colours.
Q? Did she make any resistance and what.
Ar She made no resistance but Rowed from us as fast as she could.
*430Qn What Number o£ Persons were there on board at the time of Capture and of what nation were they.
Ar There was Sixteen, all of whom I took to be Spaniards, Six whereof were white, and the rest Mustees, and Negroes. A parcell of Papers were produced in Court by Mr Jones. Mk 1.2.3. 4- 5- 6- and one mk A. Viz*
N. B. The other Two papers is of no consequence.
Qn Are the Papers now produced in Court all that was found on board s4 Vessel at the time of Capture, without any Fraud Subduction Addition or Embezelment
Ar That are all that were delivered me by the Captain, and all that ever I knew of, except Some wch I saw threw overboard.
Q>1 Who did you see throw Papers over board and out of what Vessel.
Ar I see the next Man in Command to the Captain who is now in Court, throw a Number of Papers into the sea, out of the Sloop now brought into this Port, on woh our Pinnace was Manned in order to save them, but they could not, altho a Negro dove after them.
Qn What Number of Cannon had she, and what is her burthen.
Ar She is about Fourty or Fifty Tons, and is mounted with four Swivel Guns, had on board Two Muskets one pr of Pistells, Two Muskett Tupes, and one Brass Blunderbuss, besides four New Trading Guns.
Richard Jones
And the said Richard Jones further saith that in his passage to this Port about Two Degrees to the Southw4 of Burmuda the Captain offered me One Thousand Pieces of Eight to carry him with the Vessel and Cargo to Curacao, which I refused.
Richard Jones
To the truth of the foregoing Evidence Benjm Wiles of the Privateer aforesaid also made oath Save only that he did not see the papers that were thrown overboard, but knows that the Boat as sent in pursuit of some of them, and that he did not hear what passed between the said Jones, and the Captain, but heard the S4 Jones relate it.
Benj: Wiles
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Thursday the 24th Day of September A. D. 1747. Present the HonWe Wm Strengthfield Esqr Dep. Judge.
The Court being opened. The Libel, Monition The Claim of Dan11 Soorbeek was read to him by Mr Pollack, Sworn Interpreter, and Swore to the truth of it, Viz*
Security was given by the Claimant by Lodging the money in Court Viz* £200 in bills of the old Tenor Copies of Cap* Sweets Commission was del4 in Court Viz* Richard Jones of the Private Man of War the Defiance being *431duly Sworn upon the Holy Evangelists of Almighty God, gave answers to the follow® Quest“s Viz1
Qn Is your Evidence heretofore given, on your examination just and true.
Ar Yes.
Qn What reason have you to believe all the People on board the Capture were Spaniards.
Ar There was no dispute but that they were all Spaniards, they confess’d it.
Qn What Language did they make use of on board the Vessel they were taken in.
Ar The Spanish Language.
Qn Do you understand Spanish.
An I do not understand it so as to talk it, but we had a Linguist on board that could talk Spanish.
Qn In what did those Colours differ from the Dutch Colours, that were hoisted on board the Vessel taken at the time of Capture.
An Dutch Colours are Red White and Blue, to the best of my remembrance They differ from these found on board by having Something Black.
Qn Whether these Colours that were hoisted on the Sloop at the time of coming into this Port, were hoisted on board the Sloop at the time of Capture.
Ar They were the same Colours.
Qn When, were these Colours taken on Shore, and by whom.
Ar The same day I was Examined before the Judge by me for fear they should be lost, And have had them ever Since in my Possession.
Qn Did you hear all those Persons taken on board the Sloop, Declare themselves to be Spaniards.
Ar yes.
On In what Language did they declare it
Ar In Spanish, as I was informed by the Interpreter.
Qn W[h]ere was you at the time you saw Papers thrown overboard.
Ar Upon the Quarter Deck on board the Privateer.
Qn Was any of your People on board the Sloop taken at the time you saw Papers thrown over board
Ar Several of them
Qn Where was Captn Soorbeek at the time you saw Papers thrown over board.
A: On board of our Privateer, and had been on board some time.
Qn Agreeable to your Instructions what was the reason the Boatswain was not brought home here.
A11 I cannot tell.
Qn How do you know these four New Guns were Trading Guns.
An Because they were wrapt up, and never was used.
*432Qn Whether did you save any of the Papers that were thrown over board.
An A Negro dove and saved some Scraps of Papers but could make nothing of them.
Qn What was the reason those Scraps of Papers were not sent home.
A11 Because the water had so broke them that we could not distinguish one Letter.
Qn How do you know that was the Second man in Command that threw the Papers over board.
An The Captain told me so.
Qn Was there not a Large Sum of Money on board the Sloop and What is become of it.
An I never saw any, but I understood there was One Thousand Nine Hundred and odd Peices of Eight, wch was put on board the Privateer.
Qn Was there any Negroes found on board the Sloop when she was taken.
An Nine to the best of my remembrance, all of whom were put on Shore save One, who was kept on board the Privateer, As I understood.
Qn Did the Boatswain deny upon his being asked by Cap4 Sweet that he threw Papers over board.
An Yes.
Richard Jones
The Court was adjourned untill nine ó Clock in the Morning on Friday the a 5411 of Sep1' The Court being opened
Present the HonbIe Chambers Russell Esqr Judge
The Libel Monition and Claim etc. were read in Court, and Plea. Viz4
Daniel Soorbeek being duly Sworn on the Holy Evangelists, answered as follows Viz4
Qn Are the Answers you gave to the Interrogatories on your Examination true, to the best of your knowledge. They being read to him by the Sworn Interpreter.
Ar Yes
Qn Did you not see the Boat belonging to the Privateer put off to save the Papers that were thrown over board.
A11 The People on board the Privateer informed their People on board the Sloop that there was Papers thrown over board and thereupon the Brigns Boat was ordered off from the Side in Quest of Papers, and went off accordingly.
Qn What Language was used on board yr Sloop in Common, could either of the People Speak Dutch and how many
Ar Broken Spanish and broken Dutch, what is called Poppemento Spanish.
*433Qn Whether the Invoice of your Cargo, is the hand writing of Francisco Lopez Henriques, and signed by him.
Ar Yes
Qn Whether you signed a Copy thereof, and Left with your Owners at Curacao.
An Yes
Qn when you was taken by the Privateer what did the Captain say his name was and to what place did he Say he belong’d to.
An He said his name was John Helms, and belonged to New York.
Qn How Long was you upon the Coast of Spain a Trading.
An It was Six Days from the time I sailed from Curacao untill I was taken.
Qn Whether upon your coming into Port you was Searched by Captain Jones or his Company.
An Yes.
Daniel Soorbeek
Torinio Lopes belonging to the Sloop taken as Prize being duly Sworn on the Holy Evangelists in open Court Deposeth that the Answers he gave to the Questions on his Examination was true, and being further Interrogated on Oath answd as follows.
Qn Whether you did not see the Boat put off from the Privateer, in Quest of Papers.
An No. But I heard the Privateers People say they went in Quest of Papers.
Qn What Language did the People on board the Sloop Speak.
An Dutch, Spanish, and Poppemento, but cheifly Poppemento.
Qn Whether they commonly talk Poppemento in Curacao.
An Yes
Qn Whether you have any knowledge of any Cocoa being sent home to Curacao in another Vessel.
Ar No.
Qn Can you Speak Dutch.
Ar No.
Qn Have you any knowledge of a Certificate on board the Sloop, given by Captain Feilding.
Ar I heard of one from Francisco Lopes Henriques.
Qn Did you hear the Captain say he had it on board and when
Ar Yes, the Day we came out of Curacao.
. Qn Whether the owners of the Sloop are Inhabitants of Curacao.
An Yes.
Qn Whether the Colours wcl1 were hoisted when you came into this Port were carried on Shore and when and by whom.
*434Ar They were carried on Shore by Captn Jones about a fortnight ago.
Qn Whether these Colours woh are produced in Court are the Same.
Ar No. they are not.
Qn wherein do they differ.
Ar The Colours we came in with and Cap1 Jones carried away, were Red, white, and Blue, three Stripes only.
Qn What become of the Money on board the Sloop taken.
An Captain Sweets People took it and carried it on board the Privateer.
Qn Did you ever See the Colours now in Court before.
An No.
Torinio Lopes
Benjm Wiles of the Privateer Defiance being duely Sworn on the Holy Evangelists, on his oath Answered as follows, Viz1
Qn Was the declaration you made on the Preparatory Examination true.
An Yes.
Qn What knowledge have you of the Colours now in Court.
An They are the same that were hoisted on board the Sloop when we took her, without any alteration.
Qn Did you see the Boat go from the Privateer in Quest of Papers.
Ar Yes, and Saw a negro dive for them, and brought a Peice of Paper on board, woh he said he took under water.
Qn of what Nation did you apprehend the People on board the Sloop belonged.
Ar From the Interpreter I understood they were Spaniards.
Qn where was Captn Soorbeek when the Boat put off in pursuit of Papers.
Ar He was on board the Privateer, and had been there about an hour and a half.
Qn Agreeable to the Instructions given to your Captain what was the reason the Person suspected of throwing Papers over board was not sent home.
Ar I cannot tell.
Qn Was your People on board the Sloop, at the time they said the Papers were thrown over board.
An Yes.
Qn What distance was it from the Brigantine to the Sloop, at the time they said the papers were thrown over board.
An About a Stone’s throw to Leeward
Qn Whether the People on board the Brigantine Hailed the Sloop at the time the Papers were supposed to be thrown over board and if they did what was their answer.
*435Ar Yes, but I don’t know what Answer they made.
Qn Whether you know of any Money being on board the Sloop at the time she was taken, and what Quantity, and what is become thereof.
An I saw a Case received into the Privateer which our People Said was Money, about Nineteen Hundred Ps of Eight, taken from the Sloop.
Qn Have you any knowledge of a Negro taken out of the Sloop, and put on board the Brigantine.
Ar Yes, I heard there was One wch they said was a Slave.
Benj. Wiles
John Richard of the Privateer Defiance being duely Sworn on the Holy Evengelists, made Answer to the following Questions, Viz*
Qn Have you any knowledge of any papers being thrown over board out of the Sloop taken as Prize.
An I heard there was, and saw our Boat go after them, and a negro dove after them out of the Boat and brought on board a Peice of Paper woh he said he took under water.
Qn Have you any knowledge of the Colours now in Court.
An Yes, the same the Prize wore at the time we took her, and the same she wore when we came into this Port.
Qn Where have these Colours been since you came into this Port.
An Captain Jones carried them on Shore.
Qn Where was Captain Soorbeek at the time the Papers was supposed to be thrown over board.
Ar Upon the Quarter Deck, of.the Privateer.
Qn Was there any particular person charged of throwing Papers overboard.
Ar The Boatswain of the Prize was.
Qn Agreeable to your Instructions what was the reason the Boatswain was not sent home
An I cannot tell
Qn Was there any of the Brigantine’s People on board the Sloop, at the time the Papers was Supposed to be thrown over board.
Ar Yes, there was about Four.
Qn Was they Hailed from the Brign at the time the Papers was suspected to be thrown overboard.
An Yes, and they answered they did not see any thrown overboard.
Qn What distance was the Brig*11 from the Sloop at the time the Papers were said to be thrown over board.
An About a Cables Length.
John Prick and Joseph Bennet of Newport being Sworn on the Holy Evangelists made ans1' to the following Questions Viz*
*436Qn Did you see this Sloop taken as Prize, come into this Harbour, and what Colours had she up.
Ar I saw her come in and she had a Pendant up, and a Jack beneath that, wch differed from all the Dutch Colours I ever Saw.
Qn of how many different Colours did that Jack consist that she had up when she came into this Port.
Ar I took so little notice I can’t tell.
Joseph Bennett
Thomas Gardner of Newport being duely Sworn on the Holy Evangelists, on his Oath gave Answer to the following Questions Viz*
Qn Have you been on board the Prize bro* into this Port, when and what was the occasion of your going on board.
An About the second Day of September I was appointed by the Collector to go on board Sa Prize as his Waiter, and went accordingly, and was in that Service about Twenty One Days.
Qn Did you see Richard Jones the Master of the Prize take a Colour or Colours out of his Chest.
Ar Yes.
Qn How many different Colours was it made of
Ar I took so little notice I can’t tell, but the Colours now Shewn me in Court are the same to the best of my Judgement.
Thos Gardner
The Court was adjourned untill Three ó the Clock P. M. And opened accordingly
Benjamin Jefferson of Newport being duely Sworn upon the Holy Evangelists, gave answer to the following Questions Viz*
Quesn Did you see this Prize Sloop sent in here by Captain Sweet.
Ar Yes.
Qn Did you observe what Colours she had up when she came in and Anchored
Anr The Colours I took to be Dutch Colours, Red, white and Blue but inverted, the lower most part being Red.
(> How many Streaks did it consist of.
An But three.
Qn Did not Mv Soorbeek last evening tell you that the Colours he came in with were Double Princes Colours.
Anr I did not understand him so, but he said the Colours he came in with were Red, White and Blue, only three Streaks, as I understood it.
Benja Jefferson
A motion was made by Mr Ward Adv° for the Captors that Mr Moses Lopes might be Sworn in the case, and was allowed by the Judge. Mr Moses *437Lopes being Sworn on the Five Books of Moses to give true Answers to all Questions should be asked.
Captain John Dennis of Newport being duely Sworn on the Holy Evangelists to give true Answers to all Questions that should be Asked, by the Court, Viz4
Qn Did you observe the Sloop Sent in here as Prize when she came in the Harbour and Anchored, what Colours had she hoisted.
Anr Yes, and she had Dutch Colours hoisted.
On How many different Sorts of Colours has Dutch Colours.
Anr Three, Red, white and Blue hut I have seen ’em with Nine five and three
Qn What number of Streaks in the Jack did you take those the Prize Sloop hoisted when she arrived.
Ar I did not observe, but I have seen Dutch Colours with Nine, five and three Streaks.
John Dennis
Captn Jefferson being further Interrogated Viz4
Qn Whether these Colours now in Court are the Same the Prize Sloop Hoisted when she arrived.
An They do not appear to me to be the same.
Benj Jefferson
Mr Wm Coddington Junr being duely Sworn on the Holy Evangelists, to give true Answers to all Questions that should be Asked by the Court.
Qn Did you observe the Prize Sloop when she came into this Port, what Jack had she up.
Anr She had a Jack hoisted with more than Three Streaks, four at least if not five, Three Streaks being the common Number in Dutch Jacks, as I have observed, and I never observed such a Dutch Jack before That I Remember
Wm Coddington Junr
Cap4 Philip Wilkinson being Sworn on the Holy Evangelists to give true Answers to all Questions that shall be Asked by the Court.
Qn Did you observe the Prize Sloop when she came into this Port, what Jack had she up.
Anr I observed when she came in with a Prospective Glass that the Jack She hoisted was at least four Streaks, Two of Blue, one Above and one below, one of white and One Red, whether there was any more I can’t tell, but I have seen ’em wear all kinds of Colours upon the Coast of New Spain.
Philip Wilkinson
*438Mr Thomas Freebody of Newport being Sworn on the Holy Evangelists, to give true Answers to all Questions that should be asked.
Qn Did you observe the Prize Sloop when she came into this Port what Jack had She up.
An Yes. And I saw a Jack hoisted (under a S4 Georges Pendant) which was made of Four at least if not five Streaks Two of woh Streaks were Blue, One White and one Red, and the Jack now in Court looks much like the Same.
Thos Freebody
The Case was opened by Mr Ward Adv° for the Captors and a Reply, made by Mr Honeyman Adv° for the Claimant, and Closed on the Side of the Captors Accordingly the Court was adjourned untill Monday the Fifth Day of October Next at Ten ó Clock A. M. on Monday the 5th of October 1747. The Court was opened, at wh time His Honour the Judges Decree was pronounced in Court. Viz4
Whereupon the Captors moves to the Court for an appeal from this Court to the Lords Commissioners appointed or to be appointed under the Great Seal of Great Britain for receiving hearing and determining appeals in Causes of Prizes which is Granted. The Said John Sweet conforming himself according to Law in such cases made and Provided. After which the Court was adjourned untill further Notice.
At a Court of Vice Admiralty, held at Newport in the Colony of Rhode Ia on Thursday the 15th of October, A. D. 1747.
Present the Plonble. Wm Strengthfield Esqr Dep: Jüdge.
The Court being opened The Attorney for John Sweet moved to the Court, That the article of 1992 Dollo. 7 Ry: Should not be received as an Appraisment of part of the Vessel and Cargo, for that the same is not contained in the Libel and it appeared upon Tryal that Sa Dollars were not Sent into Sa Port of Newport, and therefore could not be within the Jurisdiction of said Court. To which the. Claimant Attorney replyed that the said Dollars was made part of the Cargo by his Claim, and which was by the Court adjudged and considered on, and therefore the same ought to be Appraised, which was Accordingly ordered
The Appraisers being Sworn, Viz4
Qn Do you know that 1992: Doll: 7: Ryalls were part of the Cargo of the Sloop Young Johannes of which you have made an Appraisment and inserted as Such in that Appraisment. How came you by that knowledge.
Ar because they were Claimed by the Claimant Dan11 Soorbeck in behalf of himself and Owners, and not objected to by the Captors, and also Saw a Letter from Cap4 Sweet to the Owners, in woS he Informed them he had taken out of the Sloop nineteen Hundred and Sixty odd Dollars
The Appraisment The Persons offered to the Court for Security were *439Daniel Soorbeck, John Channing and Walter Chalonen, who were approved of by the Court, and Security ordered to be taken.
A Bill of Charges was exhibited by the Claimant and allowed by the Judge Viz After his Honr had approved of the Security the Captors objected to the Security not being Sufficient.
Accordingly the Court was adjourned untill further Notice
[Admiralty Papers, V, 133]